Citation Nr: 0417339	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the 
eyes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1955 to May 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO rating decision.  The veteran 
filed a notice of disagreement in February 2003, a statement 
of the case was issued in April 2003, and the veteran filed a 
substantive appeal in June 2003.  

In January 2004, a videoconference hearing was held before 
the undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
  
The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

The veteran essentially claims that while serving on active 
duty in or around November 1956, he was repairing a car's 
radiator with a torch when the torch apparently exploded and 
injured his eyes.  

Unfortunately the veteran's service medical records were 
destroyed in a fire.  However, in attempting to reconstruct 
the missing records, the RO obtained a DA Form 1811 dated in 
May 1957 which indicates that the veteran's physical profile 
serial (PULHES) included a "2" for "Eyes."  This 
represents distant visual acuity correctable to not worse 
than 20/40 and 20/70, or 20/30 and 20/100, or 20/20 and 
20/400.  In other words, there is at least a modicum of 
evidence that the veteran had some vision problems while on 
active duty.  His DD Form 214 reflects that his MOS was metal 
body repairman.

The veteran has also submitted private medical records 
reflecting recent outpatient treatment for various eye 
conditions, including posterior vitreous detachment of the 
left eye (assessed in October 1999) and cataracts (assessed 
in August 2001).  In accordance with 38 C.F.R. § 3.159(c)(4), 
a VA examination should be conducted to determine the 
diagnosis and etiology of any existing disability of the 
eyes.  

Accordingly, the Board REMANDS this case for the following:

1.  Schedule a VA eye examination to 
determine the nature and etiology of any 
disability of the eyes.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
any current disability of the eyes?  
If so, what is the diagnosis of said 
disability?

b.  If the veteran currently has a 
current disability of the eyes, is 
it at least as likely as not (i.e., 
probably of at least 50 percent) 
that this disability first had its 
onset while he was on active duty 
between May 1955 to May 1957?  

2.  Review the claims file and ensure 
that any remaining development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fulfilled.  See also 
38 C.F.R. § 3.159.  If the examination 
report is inadequate for any reason, 
return it for revision. 

3.  Thereafter, readjudicate the claim 
for service connection for a disability 
of the eyes.  If the claim remains 
denied, provide the veteran and his 
representative (if any) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim, including a summary 
of the evidence and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


